UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 20, 2010 DK SINOPHARMA, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-156302 26-3062752 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) Dongxing Building, 4th Floor No.1 Xinke Road, Xi’an, the People’s Republic of China 710043 (Address of Principal Executive Offices) Registrant's telephone number, including area code: 86-29-8224-7500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events On December 20, 2010, the Company issued a press release annexed hereto as Exhibit 99.1 hereto. The information in this report, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated subject to the liabilities of that section or Sections11 and 12(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and shall not be incorporated by reference in any registration statement or other document filed under the Securities Act or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation language in such filings, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Press release dated December 20, 2010, issued by DK Sinopharma, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 21, 2010 DK SINOPHARMA, INC. By: /s/Dongke Zhao Dongke Zhao Chief Executive Officer 3
